Citation Nr: 1745306	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-42 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of cerebral palsy, to include right arm pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel

INTRODUCTION

The appellant served on active duty from July 1978 to September 1978 when he was discharged, honorably, by way of medical board.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the U.S. Department of Veterans Appeals (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2017 the appellant testified in a Board videoconference before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant's service treatment records (STRs) include an August 1977 physical examination that found him fit for service; the only defects noted were related to vision.  The contemporaneous Report of Medical History did not include any reference to a diagnosis or history of cerebral palsy.  The examination report included a stamped notation dated July 5, 1978, indicating the appellant was fit for service.

A July 21, 1978 STR noted the appellant, with cerebral palsy by history, was now unable to perform certain exercises.  The assessment was cerebral palsy by history.  

An August 2, 1978 record noted the appellant had residuals of cerebral palsy.  In the past, he had required tendon transfers to bring the thumb out of the palm and the wrist into extension.  He reported that he had pain during maneuvers, such as the inverted crawl and the overhead bars, because of the shortness of his arm and inability to use the right hand properly.  It was determined that he had the residuals of cerebral palsy and was unfit for service.  The Medical Board determined that the appellant's cerebral palsy preexisted service and was not aggravated during service.  He was subsequently discharged. 

At the hearing before the undersigned VLJ the appellant testified that the constant pullups and pushups during physical training aggravated his right arm pain.  He further testified that prior to his time in the military he did not experience pain in his right arm as one of the residuals of his cerebral palsy.

In September 2017 the appellant's private physician Dr. J.G. submitted an opinion regarding aggravation of the cerebral palsy residuals.  Dr. J.G. opined that after review of the appellant service personnel and treatment records that his right arm pain was aggravated beyond the normal progression during his active duty in the military.  The doctor characterized the appellant's right arm pain as "frequent" and occurring "even without use."  No further rationale was provided.

Because cerebral palsy was not noted at the August 1977 enlistment examination, and those findings were essentially endorsed on July 5, 1978, the appellant is presumed sound.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089(Fed. Cir. 2004).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-03 (July 16, 2003). 

There is evidence that the cerebral palsy preexisted service; however, the appellant asserts that he did not experience right arm pain until service and he has had it since and the Dr. J.G.'s opinion supports that claim.  A medical opinion is needed to address the aggravation question. Wagner, 370 F. 3d at 1089.

On remand, a VA examination and medical opinion must be obtained to address whether there is clear and unmistakable evidence that a worsening of the Veteran's cerebral palsy residuals, including right arm pain, was due to the natural progress of the disease. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his cerebral palsy residuals, to include right arm pain.  The claims file must be made available to the examiner for review in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should address the following:

Does the evidence of record clearly and unmistakably (it is undebatable) show that the preexisting cerebral palsy residuals were not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

In providing the opinion the examiner should specifically comment on the treatment for right arm pain in service, the appellant's reports that he did not experience right arm pain until he underwent his military physical training, and the opinion of Dr. J.G.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

2.  After completing the above, and any other development deemed necessary, readjudicate the claim on appeal.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


